                              UN I '     S' l  ·,' DI TRf T COURT
                                 DISTRICT OF CONNECTICUT
                                ZU I 9 • · l I ·       .,
                               , ('
                                      1
                                        GRAND    JUR   N-18-2
                                , .__,. I
                                  J_   ! ,-            f -   '
                                  L -~


 UNITED STATES OF AMERICA                             No. 3:19CR

               v.                                     VIOLATIONS :

 GLADSTONE 0. BENJAMIN, JR.                           21 U.S.C. §§ 841(a)(l) and 841(b)(l)(C)
                                                      (Possession with Intent to Distribute Heroin
                                                      and Marijuana)

                                                      18 U.S.C. §§ 922(g)(l) and 924(a)(2)
                                                      (Unlawful Possession of a Firearm and
                                                      Ammunition by a Felon)

                                                      18 U.S.C. § 924(c) (Possession ofa Firearm
                                                      in Furtherance of a Drug Trafficking Crime)

                                                      21 U.S.C. § 853 (Criminal Forfeiture -
                                                      Narcotics Offense)

                                                      18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c)
                                                      (Criminal Forfeiture - Firearms Offenses)


                                              INDICTMENT

       The Grand Jury charges :

                                           COUNT ONE
                    (Possession with Intent to Distribute Heroin and Marijuana)

       1.     On or about April 23, 2019, in the District of Connecticut, the defendant

GLADSTONE 0. BENJAMIN, JR. knowingly and intentionally possessed with intent to distribute

a mixture and substance containing a detectable amount of heroin, a Schedule I controlled

substance, and a mixture and substance containing a detectable amount of marijuana, a Schedule


                                                  1
I controlled substance.

        In violation of Title 21, United States Code, Sections 841(a)(l), 841(b)(l)(C), and

841 (b )(1 )(D).

                                           COUNT TWO
                    (Unlawful Possession of Firearms and Ammunition by a Felon)

        2.         On or about April 23, 2019, in the District of Connecticut, the defendant

GLADSTONE 0. BENJAMIN, JR., having been, and knowing that he had been, convicted in the

Superior Court of the State of Connecticut of crimes punishable by a term of imprisonment

exceeding one year, namely: (a) Criminal Possession of a Weapon, in violation of Connecticut

General Statutes § 53a-217, on or about November 20, 2013; (b) Possession of Narcotics, in

violation of Connecticut General Statutes§ 21a-279(a), on or about April 20, 2012; (c) Sale of a

Controlled Substance, in violation of Connecticut General Statutes§ 2la-277(b), on or about June

29, 2011; and (d) Sale of a Controlled Substance, in violation of Connecticut General Statutes

§ 21a-277(b), and Weapon in a Motor Vehicle, in violation of Connecticut General Statutes§ 29-

38, on or about June 15, 2011, knowingly and intentionally possessed a firearm and ammunition

in and affecting commerce, namely, a loaded Taurus PT 111 G2 9mm firearm bearing serial

number TTR47332, which contained a live round in the chamber and an extended clip with 14

additional rounds of ammunition, and a loaded Taurus PT 1911 .45 caliber firearm bearing serial

number NBS51922, which contained one live round in the chamber and a magazine with seven

rounds of ammunition, all of which had been shipped and transported in interstate or foreign

commerce.

        In violation of Title 18, United States Code, Sections 922(g)(l) and 924(a)(2).


                                                 2
                                        COUNT THREE
               (Possession of Firearms in Furtherance of a Drug Trafficking Crime)

        3.      On or about April 23, 2019, in the District of Connecticut, the defendant

GLADSTONE 0. BENJAMIN, JR. knowingly and intentionally possessed a firearm, namely, a

loaded Taurus PT 111 G2 9mm firearm, bearing serial number TTR47332, and a loaded Taurus

PT 1911 .45 caliber firearm, bearing serial number NBS5 l 922, in furtherance of a drug trafficking

crime for which he may be prosecuted in a court of the United States, that is, the crime charged

in Count One of this Indictment.

        In violation of Title 18, United States Code, Sections 924(c)(l)(A) and 924(c)(2).


                                  FORFEITURE ALLEGATION
                                  (Controlled Substance Offense)

        4.     Upon conviction of the controlled substance offense alleged in Count One of this

Indictment, the defendant GLADSTONE 0. BENJAMIN, JR. shall forfeit to the United States,

pursuant to Title 21, United States Code, Section 853, all right, title, and interest in any property

constituting, or derived from, proceeds obtained, directly or indirectly, as a result of the violations

of Title 21, United States Code, Section 841, and any property used, or intended to be used, in any

manner or part, to commit, or to facilitate the commission of, the violation and a sum of money

equal to the total amount of proceeds obtained as a result of the offense.

       5.      If any of the above-described forfeitable property, as a result of any act or omission

of the defendant: (a) cannot be located upon the exercise of due diligence; (b) has been transferred

or sold to, or disposed with, a third person; (c) has been placed beyond the jurisdiction of the

United States District Court for the District of Connecticut; (d) has been substantially diminished


                                                   3
in value; or (e) has been commingled with other property that cannot be subdivided without

difficulty, it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p), to seek forfeiture of any other property of the defendant up to the value of the above-

described forfeitable property.

       All in accordance with Title 21, United States Code, Section 853 and Rule 32.2(a) of the

Federal Rules of Criminal Procedure.

                                  FORFEITURE ALLEGATION
                                      (Firearm Offenses)

       6.      Upon conviction of either of the offenses alleged in Counts Two and Three of this

Indictment, the defendant GLADSTONE 0. BENJAMIN, JR. shall forfeit to the United States,

pursuant to Title 18, United States Code, Section 924(d) and Title 28, United States Code, Section

2461(c), the firearms and ammunition involved in the commission of the offenses, including, but

not limited to: a loaded Taurus PT 111 G2 9mm firearm, bearing serial number TTR47332, and a

loaded Taurus PT 1911 .45 caliber firearm, bearing serial number NBS51922, all of which were

seized on or about April 23, 2019.

       All in accordance with Title 18, United States Code, Section 924( d), Title 28, United States

Code, Section 2461(c), Title 21, United States Code, Section 853, and Rule 32.2(a), Federal Rules




                                                 4
of Criminal Procedure.

                                       A TRUE BILL

                                            /s/

                                       FOREPER.SON


UNITED STATES OF AMERICA




1~, ,, ~._
MI ' HA ~· J. ~ TAFSON
ASSISTANT UNITED STATES ATTORNEY




                                   5
